Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 1 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 2 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 3 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 4 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 5 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 6 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 7 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 8 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 9 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 10 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 11 of 29
        Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 12 of 29



      LAW OFFICES OF                                 Hon. Cathy Seibel
DRATEL & LEWIS                                       United States District Judge
                                                     Southern District of New York
                                                     May 18, 2020
                                                     Page 12 of 29


punishments.” U.S. Const. amend. VIII. The Supreme Court has historically applied the
prohibition of Cruel and Unusual Punishments narrowly, but recent developments in Supreme
Court jurisprudence, statutes, state and federal legislation, and administrative reform, make it
clear that the life sentences required by §1959(a)(1) are wholly inconsistent with the Eighth
Amendment’s proscription on cruel and unusual punishments.

       The Eighth Amendment requires that sentences be proportional to the crimes committed.
See Weems v. United States, 217 U.S. 340, 367 (1910). The Supreme Court has in the past
assessed Eighth Amendment arguments by comparing the relative culpability and sentences of
two different crimes. See Kennedy v. Louisiana, 554 U.S. 407, op mod on denial of reh, 554 U.S.
945 (2008) (comparing culpability levels of homicide and rape of child in determining that, under
the Eighth Amendment, rape of a child is not sufficiently culpable to warrant capital punishment).

       A.      Eighth Amendment Principles In the Context of Sentencing

        The Court’s analysis of Eighth Amendment proportionality in the sentencing context is
classified generally in two categories: (1) challenges to the length of term-of-years sentences
given all the circumstances in a particular case; and (2) categorical rules that define Eighth
Amendment standards. Graham v. Florida, 560 U.S. 48, 59-61 (2010).

        In measuring the threshold for “cruel and unusual punishment,” the Eighth Amendment is
sensitive to, and reflects, “the evolving standards of decency that mark the progress of a maturing
society.” Kennedy v. Louisiana, 554 U.S. at 419 (quoting Trop v. Dulles, 356 U.S. 86, 101
(1958)). See also Helling v. McKinney, 509 U.S. 25, 36 (1993) (court must “assess whether
society considers the risk that the prisoner complains of to be so grave that it violates
contemporary standards of decency”).

        The “evolving standards of decency” are measured by “objective factors to the maximum
possible extent,” Coker v. Georgia, 433 U.S. 584, 592 (1977), which include but are not limited to
state legislation, sentencing decisions, and the views of entities with relevant expertise. Atkins v.
Virginia, 536 U.S. 304, 312 (2002); see also State v. Santiago, 318 Conn. 1, 35 (2015)
(expanding on factors considered for determining evolving standards of decency).

        As the Supreme Court has explained in the Eighth Amendment context, determining what
is cruel and unusual punishment “necessarily embodies a moral judgment. The standard itself
remains the same, but its applicability must change as the basic mores of society change.”
Kennedy v. Louisiana, 554 U.S. at 419 (quoting Furman v. Georgia, 408 U.S. 238, 382 (1972)
(Burger, C.J., dissenting)).
        Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 13 of 29



      LAW OFFICES OF                                 Hon. Cathy Seibel
DRATEL & LEWIS                                       United States District Judge
                                                     Southern District of New York
                                                     May 18, 2020
                                                     Page 13 of 29


        As demonstrated below by the canvass of current, accelerating trends, after decades of
increasing the number of mandatory life sentences, there has been considerable change in the
perceptions and approaches regarding whether mandatory life sentences are appropriate and/or
productive. As a result, the more recent and pronounced trend, both in the U.S. and
internationally, has been in the opposite direction: eliminating or substantially reducing the
instances of mandatory life imprisonment without parole.

        In that context, in United States v. Gonzalez, 922 F.2d 1044 (2d Cir. 1991), the Second
Circuit affirmed a sentence of life imprisonment without parole, and concluded that “the Eighth
Amendment does not compel individualized assessment of a defendant facing a mandatory
sentence of life imprisonment without parole.” Id., at 1052.

        However, as noted above, the Eighth Amendment’s standards are not static; rather, they
evolve to reflect the moral judgments a maturing society reaches with respect to decency. Now 30
years beyond the sensibilities that prevailed at the time Gonzalez was decided, it is respectfully
submitted that, consistent with guiding Eighth Amendment principles, its conclusion demands
revisiting.

       B.      The Principles of Eighth Amendment “Length of Sentence” Challenges

        In “length of sentence” challenges, a court applies a “narrow proportionality principle
[that] does not require strict proportionality between crime and sentence . . . [but rather] forbids
only extreme sentences that are ‘grossly disproportionate’ to the crime.” Harmelin v. Michigan,
501 U.S. 957, 1001 (1991) (upholding life sentence without the possibility of parole for defendant
convicted of possessing more than 650 grams of cocaine).

       C.      The Principles of Eighth Amendment “Categorical” Challenges

        In categorical challenges, the Court has applied a more liberal test that considers the
national consensus on the issue before the Court makes an independent judgment on
proportionality. Until relatively recently the categorical approach has been applied only to a
limited line of cases involving the death penalty. See Atkins v. Virginia, 536 U.S. 304 (2002)
(prohibiting capital punishment of the intellectually disabled); Roper v. Simmons, 543 US 551
(2005) (prohibiting capital punishment for crimes committed while under the age of 18); Kennedy
v. Louisiana, 554 U.S. 407 (prohibiting capital punishment for crimes that did not result in death
of an individual, other than crimes against the State).

       Nonetheless, in Graham, a watershed decision, the Court expanded the categorical
        Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 14 of 29



      LAW OFFICES OF                                 Hon. Cathy Seibel
DRATEL & LEWIS                                       United States District Judge
                                                     Southern District of New York
                                                     May 18, 2020
                                                     Page 14 of 29


approach to prison sentences, and established that Cruel and Unusual Punishment challenges,
such as Mr. Madonna’s herein, that “implicate a particular type of sentence as it applies to an
entire class of offenders who have committed a range of crimes,” should be analyzed under the
categorical approach. 560 U.S. at 59 (life without parole for juveniles convicted of non-homicide
offenses is unconstitutional).

        Moreover, in Graham, the Court specifically excluded the possibility of applying the
traditional approach used in length of term challenges. Id. (“a threshold comparison between the
severity of the penalty and the gravity of the crime[, the typical length-of-sentence approach,] does
not advance the analysis”).

       D.      The Two Elements of the Categorical Test

        The categorical test is composed of two parts. First, a court must determine whether there
exists “a national consensus against the sentencing practice at issue [by identifying an] objective
indicia of society’s standards, as expressed in legislative enactments and state practice . . .”
Graham, 560 U.S. at 61. Next “. . . the Court must determine in the exercise of its own
independent judgment whether the punishment in question violates the Constitution.” Id.

       However, society’s standards need not be demonstrated solely by state laws. Even before
Graham, Eighth Amendment challenges factored in “the views that have been expressed by
respected professional organizations, by other nations that share our Anglo-American heritage,
and by the leading members of the Western European community.” Thompson v. Oklahoma, 487
U.S. 815, 830 (1988) (Eighth and Fourteenth Amendments prohibited execution of defendant
convicted of first-degree murder for offense committed when defendant was 15 years old).

               1.      The National Consensus Growing Against Longer Sentences

                       a.     State Legislative Developments

        The “clearest and most reliable objective evidence of contemporary values is the
legislation enacted by the country's legislatures.” Atkins, 536 U.S. at 312. In finding a national
consensus against the issue in question in Graham (whether the Eighth Amendment permitted life
imprisonment without parole for juveniles convicted of a non-homicide crime), the Court relied
almost exclusively on existing state legislation. See Graham, 560 U.S. at 62.

       Examining the state legislation, and deciding there was a national consensus against the
sentences at issue in Graham, the Court relied on a showing that only 11 jurisdictions nationwide
        Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 15 of 29



      LAW OFFICES OF                                  Hon. Cathy Seibel
DRATEL & LEWIS                                        United States District Judge
                                                      Southern District of New York
                                                      May 18, 2020
                                                      Page 15 of 29


imposed a specific sentence. See Graham, 560 U.S. at 63-65 (noting that 26 states have statutes
permitting the sentence, but do not in fact impose it).

        In finding a type of sentence to be inconsistent with the national consensus, the Supreme
Court has also considered the direction of recent legislative trends. See Atkins, 536 U.S. at
315-316 (“[i]t is not so much the number of these States that is significant, but the consistency of
the direction of change”); Roper, 543 U.S. at 565-566. As set forth above, regarding mandatory
minimum sentencing, and particularly mandatory life imprisonment without parole, the trends are
clear.

                       b.      Federal Legislation Reforming Setencing

        Federal legislation also contributes to the national consensus against mandatory life
sentences. In late 2018, Congress passed The Formerly Incarcerated Reenter Society Transformed
Safely Transitioning Every Person Act, known as the First Step Act, P.L. 115-391, which was
signed into law December 21, 2018. Its provisions can be divided generally into two subject
matters: prison reform, and sentencing reform.

        The prison reform prong includes increases in “good time” credit calculation as much as
70 days over the course of a ten-year sentence, 18 U.S.C. §3624 as well as “early release
credits” that inmates can earn through participation in programs, although there are numerous
exclusions for certain offense conduct that would render approximately 40% of the current federal
prison population ineligible for such credits. In addition, the Act significantly expands eligibility
for “compassionate release” pursuant to 34 U.S.C. §60541 and/or 18 U.S.C. §3582.5

       In its first year, the FSA yielded tangible positive results for federal inmates. As the U.S.
Bureau of Prisons (“BoP”) announced, pursuant to the FSA by late July 2019, BoP had released
3,100 prisoners and reduced approximately 1,691 sentences, as well as increased the number of




       5
          The First Step Act built upon 2010’s Fair Sentencing Act of 2010, see 18 U.S.C. §3582,
in which addressed a continuing sentencing inequity by reducing the Sentencing Guidelines
disparity between crack and powder cocaine to 18-to-1, thereby confirming that the pre-existing
100-to-1 disparity was too harsh, unfair, and discriminatory. See United States v. Gully, 619 F.
Supp.2d 633, 642 (N.D. Iowa 2009) (“[t]he reasons for this court’s policy objections to the 100-
to-1 ratio apply with equal force to [an 18-to-1] ratio”).
        Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 16 of 29



      LAW OFFICES OF                                 Hon. Cathy Seibel
DRATEL & LEWIS                                       United States District Judge
                                                     Southern District of New York
                                                     May 18, 2020
                                                     Page 16 of 29


compassionate release approvals.6 As a result, the clear trend is toward reducing the length of
federal sentences, and releasing older inmates who suffer from medical problems.

                       c.     International Standards and Practices

        While international standards and practices may not control the outcome of an Eighth
Amendment challenge, they certainly inform the discussion. Indeed, in the death penalty context,
the complete elimination of capital punishment in the European Union as well as in many other
nations, has been noted by the Supreme Court in reaching its decisions on the limits of the death
penalty in the U.S. See, e.g., Thompson v. Oklahoma, 487 U.S. at 830 (1988). See also Tropp v.
Dulles, 356 U.S. at 102 (in deciding that a punishment of statelessness is unconstitutional,
considers, that, “the civilized nations of the world are in virtual unanimity” against such a
punishment). See also Coker v. Georgia, 433 U.S. 584, 596 (1977).

        More recently, the Court has pointed out that, “[t]he views of the European Union have
been relied upon by Justices of this Court (including all four dissenters today) in narrowing the
power of the American people to impose capital punishment.” Kansas v. Marsh, 548 U.S. 163,
188 (2006). Similarly, Kennedy v. Louisiana includes “international opinion” as one of the
indications of national consensus. 554 U.S. at 421.7

        Examining international standards and practices is illuminating. The data establish that
the United States imposes sentences of life-imprisonment at a staggeringly high rate compared to
other countries. The Sentencing Project, a nonprofit organization that advocates for sentencing
reform and racial equality in the criminal justice system, found that in the U.S. “one in seven
people in prison is serving a life sentence.” Marc Mauer and Ashley Nellis, “The Meaning of
Life,” Sentencing Project, December 4, 2018, available at bit.ly/2IsTLSd.



       6
          See “Department Of Justice Announces the Release of 3,100 Inmates Under First Step
Act, Publishes Risk And Needs Assessment System,” Department of Justice, Office of Public
Affairs, July 19, 2019, available at bit.ly/364TjnO; Douglas Ankney, Dale Chappell, “First Step
Act Update: Over 1,600 Sentences Reduced, 3,000 Prisoners Released,” Prison Legal News
September, 2019, available at bit.ly/2WxKSOM.
       7
          Previously, in Stanford v. Kentucky, 492 U.S. 361, 370 (1989), the Court had stated
that “American conceptions of decency” and not international standards “that are dispositive”
for determining sentencing practices but Sanford was abrogated by Roper v. Simmons, 543 U.S.
551 (2005).
       Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 17 of 29



      LAW OFFICES OF                                  Hon. Cathy Seibel
DRATEL & LEWIS                                        United States District Judge
                                                      Southern District of New York
                                                      May 18, 2020
                                                      Page 17 of 29


       That rate exceeds the international norm by a significant margin. In 2020, as reported by
the Sentencing Project, “[t]he United States now holds an estimated 40% of the world population
serving life imprisonment and 83% of those serving life without the possibility of parole.”
Sentencing Project, “People Serving Life Exceeds Entire Prison Population of 1970,” February
20, 2020, available at bit.ly/38gIPBn.

        Indeed, according to a February 2020 Sentencing Project report entitled People Serving
Life Exceeds Entire Prison Population of 1970, in 2016 the number of inmates in the U.S.
sentenced to life imprisonment without parole exceeded the total U.S. prison population in 1970:
in 2016 the U.S. had 206,000 persons serving sentences of life imprisonment, while in 1970 the
total U.S. prison population was 197,245.8 See also “Prison Lifer Numbers Now Exceed 1970
Incarcerated Population: Report,” The Crime Report, February 25, 2020, available at
bit.ly/2Z7JPXN/.

         Nor is life imprisonment without parole even an available sentence in the European Union.
In fact, in 2013 the European Court of Human Rights (“ECHR”) precluded the possibility of a life
without parole sentence in the EU, explaining that incarceration,

                without any prospect of release and without the possibility of having
                his life sentence reviewed, there is the risk that he can never atone
                for his offence: whatever the prisoner does in prison, however
                exceptional his progress towards rehabilitation, his punishment
                remains fixed and unreviewable.

Nicole Flatow, “Top European Human Rights Court Deems Life In Prison Without Parole
Inhuman and Degrading,” Think Progress, July 10, 2013, available at bit.ly/2vzXsT5.

        The ECHR also quoted in its decision the German Federal Constitutional Court, which
ruled that “it would be incompatible with the provision on human dignity in the Basic Law for the
State forcefully to deprive a person of his freedom without at least providing him with the chance
to someday regain that freedom.” Id. The March 19, 2020, sentencing letter submitted by co-
defendant Christopher Londonio (ECF Dkt # 976), at 3-4, includes specific examples, i.e., France,
Norway, Germany, and Italy, and also cites other nations such as Mexico and Namibia, to
establish the overwhelming relevant international consensus against life imprisonment without
parole. That letter on Mr. Londonio’s behalf also notes the mental and physical suffering that
attends a sentence of life imprisonment without parole, including dramatically increased suicide


       8
           The Sentencing Project report is available at bit.ly/38gIPBn.
        Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 18 of 29



      LAW OFFICES OF                                  Hon. Cathy Seibel
DRATEL & LEWIS                                        United States District Judge
                                                      Southern District of New York
                                                      May 18, 2020
                                                      Page 18 of 29


rates. Id., at 4. Mr. Madonna respectfully incorporates by reference herein that discussion in
order to avoid repetition thereof.

        As the letter for Mr. Londonio points out, even in cases charging the most heinous
offenses genocide and/or war crimes a sentence of life without parole is impermissible in the
International Criminal Court. Id. The same is true with respect to various other independent
international tribunals adjudicating such matters, as the prospect of release is a component of each
of the several systems.

       Thus, the consensus, established by state and federal legislation as well as international
convention, is that life imprisonment without parole is not an appropriate or humane sentence
regardless the offense or offender.

                2.     The Court’s Independent Judgment

        The second prong of the Categorical Approach, the court’s independent judgment,
assesses of the “culpability of the offender . . . [in light of] the severity of the punishment in
question . . . In this inquiry the Court also considers whether the challenged sentencing practice
serves legitimate penological goals.” Graham, 560 U.S. at 68.

       The Supreme Court has considered four penological goals: retribution, deterrence,
incapacitation, and rehabilitation. See Ewing v. California, 538 U.S. 11, 25 (2003) (plurality
opinion). See also 18 U.S.C.§3553(a)(2)(A)-(D).9 However, it is not necessary for Mr. Madonna


       9
           Those purposes correspond roughly with those enumerated in §3553(a)(2):

                (2)    need for the sentence imposed

                       (A)    to reflect the seriousness of the offense, to promote respect for the
                              law, and to provide just punishment for the offense;

                       (B)     to afford adequate deterrence to criminal conduct;

                       (C)    to protect the public from further crimes of the defendant;
                              and

                       (D)     to provide the defendant with needed educational or
                              vocational training, medical care, or other correctional
        Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 19 of 29



      LAW OFFICES OF                                  Hon. Cathy Seibel
DRATEL & LEWIS                                        United States District Judge
                                                      Southern District of New York
                                                      May 18, 2020
                                                      Page 19 of 29


to prove that the challenged sentence “serves no deterrent or retributive function.” Kennedy v.
Louisiana, 554 U.S. at 441.

        In fact, a prison’s failure to provide inmates sufficient protection from COVID-19
infection has itself been identified by courts as a likely Eighth Amendment violation. In Brooks v.
Easter, 20 Civ. 569 (MPS), ECF Dkt #30 (D.Conn 2020), a class of vulnerable inmates at FCI
Danbury has claimed that their Eighth Amendment rights have been violated by the FCI Danbury
Warden denying inmates’ requests for home confinement in light of the coronavirus.

        The Court in Easter, in granting in part petitioners’ request for a temporary restraining
order, declared that, “[p]rison officials violate a prisoner’s Eighth Amendment right to humane
conditions of confinement when two conditions are met. First, under the ‘objective’ component
of the analysis, ‘the alleged deprivation must be ‘objectively,’ sufficiently serious.’” Id., at 42.
During the coronavirus pandemic, “this requirement is easily satisfied. Courts have long
recognized that prison officials have an Eighth Amendment duty to protect inmates from
communicable disease.” Id., at 43. See also Jolly v. Coughlin, 76 F.3d 568, 477 (2d Cir. 1996).

        The Court in Easter continued that, “. . . Second, under the ‘subjective’ component,
prison officials must have acted with a ‘sufficiently culpable state of mind,’ namely, ‘deliberate
indifference’ to inmate health or safety” Id, at 43. In the case of a class of inmates at FCI
Danbury, the Court has found preliminarily that the Warden has, indeed, demonstrated deliberate
indifference by not releasing inmates to home confinement. Thus, Mr. Madonna has already
suffered an Eighth Amendment deprivation.

        Here, also, given Mr. Madonna’s age                                                  as well
as other factors discussed above, at 3-10, neither deterrence, incapacitation, nor rehabilitation
require a sentence of life imprisonment without parole in order for those objectives to be
accomplished. Indeed, imprisonment would be gratuitous with respect to any of those purposes.
See also below, at POINT III.

        Regarding retribution, several factors merit consideration. For example, as discussed
below, at 22, 27-28, the evidence against Mr. Madonna with respect to Count Three, even if
sufficient, was certainly not of such convincing character to warrant a sentence of life
imprisonment without parole. In that context, the concept of “residual doubt” is relevant here. As
Justice O’Connor explained in Franklin v. Lynaugh, 487 U.S. 164 (1988) (O’Connor, J.,
concurring), “‘[r]esidual doubt’” refers to “a state of mind that exists somewhere between ‘beyond


                               treatment in the most effective manner;
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 20 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 21 of 29
        Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 22 of 29



       LAW OFFICES OF                                       Hon. Cathy Seibel
DRATEL & LEWIS                                              United States District Judge
                                                            Southern District of New York
                                                            May 18, 2020
                                                            Page 22 of 29


III.    The Evidence at Trial and Other Information and Materials Provided by the
        Government Establish That Mr. Madonna Does Not Present a Risk of Recidivism

        Evidence the government introduced at trial, through the testimony of John Pennisi and
certain recorded conversations establish beyond dispute that Mr. Madonna, assuming arguendo he
ever was the acting street boss of the Luchese Family, was replaced in that role in approximately
2014 as a result of the Brooklyn faction of the Luchese Family reasserting control over the
organization’s operations. See, e.g., T. 1463.11

        That any authority wielded by Mr. Madonna had been eliminated was reinforced the
following year, 2015, when he began serving companion concurrent prison sentences as a result of
his pleas of guilty to charges in both New York State and New Jersey. See also below, at POINT
IV. Mr. Madonna has been incarcerated since (as his state sentences expired while he was in
pretrial custody in this case). Obviously, he could not serve as the alleged “street boss” of the
Luchese Family (as the substitute for the incarcerated formal “boss”) while he, too, was
imprisoned.

        Consequently, even if Mr. Madonna presented any risk of recidivism (which he does not
for the reasons set forth above, at 10-11), he would not have the opportunity or platform from
which to engage in criminal activity in the future. His age, his neurological and medical condition
  especially following his COVID-19 infection as well as the Luchese Family dynamics,
preclude any such conduct.

IV.     The Five-Year State Prison Term Mr. Madonna Served for Conduct Fully
        Incorporated in This Case Should Reduce His Sentence Herein Accordingly

       As the government established at trial by Stipulation (GX 1507, which authenticated and
admitted Mr. Madonna’s respective guilty plea allocutions (GX 221-C & GX 222-C) and
judgments (GX 221-B & GX 222-B), Mr. Madonna pleaded guilty January 12, 2015, in New
York State to “enterprise corruption” in violation of New York’s Organized Crime Control Act
(“OCCA”), and in New Jersey June 17, 2015, to a violation of that state’s racketeering statute.

       As the government argued in seeking admission of the convictions, and to the jury in
opening and summation the conduct underlying both the New Jersey and New York State
convictions was encompassed entirely by the allegations in this case. See T. 571, 4310. See also
PSR, at ¶¶ 50 & 51 (“criminal conduct” in New York State and New Jersey cases “is considered


        11
             “T.” refers to the trial transcript in this case.
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 23 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 24 of 29
       Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 25 of 29



      LAW OFFICES OF                                Hon. Cathy Seibel
DRATEL & LEWIS                                      United States District Judge
                                                    Southern District of New York
                                                    May 18, 2020
                                                    Page 25 of 29


        In an unrelated but simultaneous event, MDC’s heating system also failed. The heat and
power crises occurred during a week when temperatures in New York City were in the single
digits. Thus, MDC detainees experienced a week of temperatures well below freezing, and dark
conditions without heat.13 Moreover, according to the Federal Defenders’ account, despite the
extreme cold, and the ambient temperature hovering at approximately 43 degrees inmates were
not provided additional blankets or clothing (and did not have access to the commissary). Nor
were they allowed to leave their cells for normal activities.

       The horrendous conditions extended beyond cold temperatures and complete darkness.
The tap water turned brown and was subsequently shut off. As a result, there was no water, and
eventually the toilet was also shut down. Inmates were not even provided bottled water. Thus,
the conditions exceeded extreme discomfort, and constituted unsafe and cruel treatment,
especially for an octogenarian like Mr. Madonna.

        In addition, routine medical attention and administration of medication was halted.
Inmates were unable to request medical treatment because that is accomplished by computer, and
that entire system was inoperable.14 The CorrLinks email system was also disabled, and visits


#1); Federal Defenders of New York v. Federal Bureau of Prisons, 19 Civ. 660 (MKB/SMG).
The Federal Defenders’ action has been dismissed by the District Court on standing/subject
matter jurisdiction grounds; the appeal from that ruling is pending.
       13
           See Annie Correal, Andy Newman and Christina Goldbaum, “Protesters Try to Storm
Brooklyn SJail With Little Heat or Electricity,” The New York Times, February 2, 2019, available
at nyti.ms/2DRypfF.
       14
           Generally, medical care in pretrial facilities is substandard. As noted in a 2015 VERA
Institute of Justice report,

               [g]iven high levels of need and the constant churning of their
               population, most jails struggle to deliver health care that meets
               minimally accepted standards of care in the community. This is
               particularly critical as people in jail report high rates of medical
               problems.[] Moreover, conditions in jail especially crowding and
               poor sanitation can be especially harmful to the many in custody
               with chronic health problems, particularly mental illness, and
               facilitate the spread of contagious diseases.[]
       Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 26 of 29



      LAW OFFICES OF                                Hon. Cathy Seibel
DRATEL & LEWIS                                      United States District Judge
                                                    Southern District of New York
                                                    May 18, 2020
                                                    Page 26 of 29


either attorney or family/social were not permitted. See also Ginia Bellafante, “How a Brooklyn
Jail Without Heat Inspired So Much Outrage,” The New York Times, Feb. 7, 2019, available at
<https://nyti.ms/2DYFyuH>; Annie Correal and Joseph Goldstein, “‘It’s Cold as Hell’: Inside a
Brooklyn Jail’s Weeklong Collapse,” The New York Times, Feb. 9, 2019, available at
<https://nyti.ms/2E41MeL> . These circumstances caused extraordinary distress, because without
guards or medical attention, the safety of inmates was in peril.

       2.      Courts Have Found Conditions at MDC to Be a Basis for a Reduced Sentence

        Even prior to United States v. Booker, 543 U.S. 220 (2005), courts held that “pre-sentence
confinement conditions may in appropriate cases be a permissible basis for downward departure.”
See United States v. Carty, 264 F.3d 191, 196 (2d Cir. 2001). See also United States v. Farouil,
124 F.3d 838, 847 (7th Cir.1997) (harsh conditions of confinement constitute valid ground for
departure); United States v. Hernandez-Santiago, 92 F.3d 97, 101 n. 2 (2d Cir. 1996) (remanding
for reasons for downward departure due to “harsher incarceration” due to unavailability of
programs); United States v. Brinton, 139 F.3d 718, 725 (9th Cir. 1998); United States v. Mateo,
299 F. Supp.2d 201 (S.D.N.Y. 2004); United States v. Francis, 129 F. Supp.2d 612, 616
(S.D.N.Y. 2001), citing United States v. Sutton, 973 F. Supp. 488, 491-495 (D.N.J. 1997).

        Post-Booker, in United States v. Behr, 2006 WL 1586563 (S.D.N.Y. 2006), the Court
noted that a judge had “reduced an individual’s sentence by one third based upon the harsh
conditions in Unit 11-South at MCC[.]” 2006 WL 1586563, at *5. In light of the harsh
conditions at MCC, the defendant in Behr was sentenced to a non-Guidelines sentence. Id.15

      The same applies to MDC. The difficult and overcrowded conditions at MDC simply
make every day at the facility more onerous than ordinary confinement. See United States v.


Ram Subramanian, Ruth Delaney, Stephen Roberts, Nancy Fishman, and Peggy McGarry,
Incarceration’s Front Door: The Misuse of Jails in America, VERA Institute of Justice, February
2015 (hereinafter “Front Door”), at 17 (footnotes omitted), available at
<http://www.vera.org/sites/default/files/resources/
downloads/incarcerations-front-door-report_02.pdf>.
       15
          See also Ken Strutin, “Cognitive Sentencing and the Eighth Amendment,” New York
Law Journal, March 24, 2015, available at
<http://www.newyorklawjournal.com/expert-analysis/id 1202721348619/Cognitive-Sentencing-
and-the-Eighth-Amendment?mcode 1380566174563&curindex 11>; United States v. Gallo,
653 F. Supp. 320, 336 (E.D.N.Y. 1986).
        Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 27 of 29



       LAW OFFICES OF                                Hon. Cathy Seibel
DRATEL & LEWIS                                       United States District Judge
                                                     Southern District of New York
                                                     May 18, 2020
                                                     Page 27 of 29


Spano, 476 F.3d 476, 479 (7th Cir. 2007) (“in effect [the defendant] is arguing that the severity of
a prison sentence has two dimensions: its length, and the harshness of the conditions, and that the
harsher the conditions the shorter the sentence should be. There is enough merit to the argument
to allow a sentencing judge to take it into account . . .”).

       Accordingly, it is respectfully submitted that an adjustment below the Guidelines and the
PSR’s recommendation is appropriate to account for Mr. Madonna’s extended 20-month pretrial
custody at MDC, particularly during the period of the power and heating failure in which the
conditions were inhumane and intolerable.

VII.    Mr. Madonna’s Objections to the PSR

        Mr. Madonna’s objections to the PSR were communicated to the Probation Officer in a
February 12, 2020, letter from counsel, which is attached hereto as Exhibit 6. Mr. Madonna
reasserts them herein, as the Probation Officer declined to amend the PSR in any respect in
response to those objections.

        1.      Mr. Madonna Was Not Involved in the Murder of Michael Meldish

         Mr. Madonna also augments his objections to ¶ 27 by again declaring that he was not in
any way responsible for the murder of Michael Meldish. Before his untimely death, Tom Clancy
wrote a series of techno-spy thrillers that were consistently best sellers. In his writing, the spy
satellites, weapon systems, and other technology that play a central role in Mr. Clancy’s stories
always worked the way they were supposed to work. The major criticism of Mr. Clancy’s writing
is that in the real world, things rarely work the way they are supposed to work according to the
manufacturers’ specifications.

        In this case, the government’s theory is that the murder of Michael Meldish could not have
occurred without the approval of a person in Mr. Madonna’s alleged position of authority. Other
than the description of how things are supposed to work, provided by Special Agent Carillo, the
government did not offer a single witness, recording, or other evidence that Mr. Madonna had in
fact approved or ordered, or even knew of in advance, the murder of Michael Meldish. While Mr.
Madonna and counsel acknowledge that the jury found otherwise, the simple fact is that despite
how things are supposed to work, Mr. Madonna had nothing to do with the death of Michael
Meldish.

       Also, evidence at trial, and evidence precluded from trial, included allegations that others
were responsible for Mr. Meldish’s murder. For example, Brian Vaughan provided a compelling
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 28 of 29
Case 7:17-cr-00089-CS Document 1029 Filed 05/21/20 Page 29 of 29
